DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1-3, 7-8 and 16-18 are the subject of this NON-FINAL Office Action.  Claims 4-6, 9-15 and 19-20 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) without traverse and with traverse of species of laser beam splitting device of claim 3 and micro-bending device of claim 7 in the Reply filed 03/25/2022 is acknowledged.  Applicant argues that the species are not mutually exclusive.  However, the basis of election of species in national stage entry under Section 271 is unity of invention.
Thus, claims 4-6, 9-15 and 19-20 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-2, 7-8 and 17-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by YAO (US 6,487,336), as evidenced by ASAWA (US 4421979), YANG (US 4714314) and BILANIN (US 20040021255).
As to claims 1-2, YAO teaches a laser beam splitting device 120, configured to split an input laser beam 101 from a laser generator into a plurality of split laser beams, and comprising a plurality of split transmission channels 102 configured to transmit the plurality of split laser beams respectively (Figs. 1-2, 4-9); at least one micro-bending device 140, configured to micro-bend the split transmission channels to attenuate corresponding split laser beams transmitted thereby and thus obtain a plurality of output laser beams 103 (Figs. 1-2, 4-9); and a controller 1210, configured to control a micro-bending degree of each split transmission channel to desired energy values (Figs. 1-2, 4-9 and col. 5, ll. 1-3 & 26-28).  
As to claims 7-8, YAO teaches staggered “gears” or teeth 1110/1120, for micro-bending device/attenuator (Figs. 6-9, col. 6, ll. 33-39).
The following are “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“wherein the controller controls . . .”.
Regardless, as to claims 17-18, YAO teaches squeezing channels between teeth to change the micro-bending degree of the laser beam (Figs. 6-9).
As to “teeth” or “gear rack,” YAO states 
The variable optical attenuators shown in FIGS. 6 through 9 may be modified. For example, the rods 1110 and 1120 may be in other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved

(col. 6, ll. 33-37).  This is shown in Figs. 6-7, for example:

    PNG
    media_image1.png
    301
    334
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    402
    387
    media_image2.png
    Greyscale

This same “rod” configuration is described as “teeth” in ASAWA:
	When the transducer pins 40 and 42 move into engagement with the optical fiber 16, the pins function as teeth to induce a bend having a relatively short period, or microbend, into the fiber. . . .
	[ . . . ]
. . . As illustrated, the lower transducer block 230 carries a pair of transversely extending pins 240 positioned in a longitudinally staggered relation with similar pins 242 carried by the upper transducer block 232, whereby the pins 240 and 242 define teeth for microbending the fiber 216 when the transducer blocks are moved toward each other.
	[ . . . ]
	Various modifications and improvements to the invention described herein are believed to be apparent to one skilled in the art. For example, the bending teeth of the various microbend transducers shown and described can be formed by any convenient method or process. . . .

    PNG
    media_image3.png
    240
    450
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    345
    441
    media_image4.png
    Greyscale

(describing Figs. 6, 13-14).  Thus, a skilled artisan would have recognized that YAO “clearly and unequivocally disclose the claimed [gear rack/teeth micro-bender] or direct those skilled in the art to the [gear rack/teeth micro-bender] without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference.”  See In re Arkley, 455 F.2d 586, 587-588 (CCPA 1972).
	YANG also shows “teeth” 24 as an attenuator/micro-bending device (Fig. 3) that a skilled artisan would have recognized as familiar “other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved.”
	BILANIN also shows “teeth” 68/70/72 as an attenuator/micro-bending device (Fig. 7) that a skilled artisan would have recognized as familiar “other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved.”

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over YAO (US 6,487,336), in view of HUANG (EP3037246A2) and JP 2002244078 A (from IDS).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar “energy averaging devices” such as beam shapers or diffractors to the laser of YAO in order to similarly achieve equalized/uniform laser power/intensity with a reasonable expectation of success.  
	As to claim 1, YAO teaches the elements of these claims as explained above.
	YAO does not explicitly teach an energy averaging device configured to average an energy distribution of the input laser beam to obtain a flat-top laser beam, and the laser beam splitting device is configured to split the flat-top laser beam into the plurality of split laser beams, such as a beam shaper, a diffraction mixer, or a combination thereof.
	However, HUANG (EP3037246A2) and JP 2002244078 A demonstrate that beam shapers were regularly used in the art of lasers in order to achieve uniform laser power/intensity, just like in YAO.  YAO teaches that the laser configuration therein helps achieve laser beam of equal power (col. 2, ll. 45-48, for example).  Similarly, HUANG teaches “The beam shaper 440 can be realized by a cylindrical lens, a diffractive optical element, and a spatial light modulator” (para. 0043).  This allows “the energy beam may have a flat-top profile of transverse energy distribution” for “[t]he energy distribution is made uniform in the transverse energy distribution profile” (para. 0033).  JP 2002244078 A teaches the same (paras. 0010-11, 0030-31, 0033).  Thus, the cited prior art demonstrates that a skilled artisan would have been motivated to apply familiar “energy averaging devices” such as beam shapers or diffractors to the laser of YAO in order to similarly achieve equalized/uniform laser power/intensity with a reasonable expectation of success
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar “energy averaging devices” such as beam shapers or diffractors to the laser of YAO in order to similarly achieve equalized/uniform laser power/intensity with a reasonable expectation of success.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over YAO (US 6,487,336), in view of ASAWA (US 4421979), YANG (US 4714314) and BILANIN (US 20040021255).
This rejection is presented to the extent YAO (US 6,487,336), as evidenced by ASAWA (US 4421979), YANG (US 4714314) and BILANIN (US 20040021255) does not explicitly and “clearly and unequivocally disclose the claimed [gear/teeth rack micro-bender] or direct those skilled in the art to the [gear/teeth rack micro-bender] without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference.”  See In re Arkley, 455 F.2d 586, 587-588 (CCPA 1972).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar gear/teeth rack micro-bender as suggested in YAO with a reasonable expectation of success.  
	As to claims 1 and 7-8, YAO teaches the elements of these claims as explained above.
	YAO does not ipsis verbis state “teeth” or “gear rack” for the attenuator/micor-bender.
	However, YAO states 
The variable optical attenuators shown in FIGS. 6 through 9 may be modified. For example, the rods 1110 and 1120 may be in other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved

(col. 6, ll. 33-37).  This is shown in Figs. 6-7, for example:

    PNG
    media_image1.png
    301
    334
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    402
    387
    media_image2.png
    Greyscale

This same “rod” configuration is described as “teeth” in ASAWA:
	When the transducer pins 40 and 42 move into engagement with the optical fiber 16, the pins function as teeth to induce a bend having a relatively short period, or microbend, into the fiber. . . .
	[ . . . ]
. . . As illustrated, the lower transducer block 230 carries a pair of transversely extending pins 240 positioned in a longitudinally staggered relation with similar pins 242 carried by the upper transducer block 232, whereby the pins 240 and 242 define teeth for microbending the fiber 216 when the transducer blocks are moved toward each other.
	[ . . . ]
	Various modifications and improvements to the invention described herein are believed to be apparent to one skilled in the art. For example, the bending teeth of the various microbend transducers shown and described can be formed by any convenient method or process. . . .

    PNG
    media_image3.png
    240
    450
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    345
    441
    media_image4.png
    Greyscale

(describing Figs. 6, 13-14).  Thus, a skilled artisan would have recognized that YAO suggested other known rod configurations that yield teeth/gear racks.
	YANG also shows “teeth” 24 as an attenuator/micro-bending device (Fig. 3) that a skilled artisan would have recognized as familiar “other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved.”
	BILANIN also shows “teeth” 68/70/72 as an attenuator/micro-bending device (Fig. 7) that a skilled artisan would have recognized as familiar “other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved.”
	In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar attenuator/micro-bending techniques as suggested by YAO to similarly attenuate/micro-bend the laser channels in YAO, which were regularly used with success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743